DETAILED ACTION
Claims 1 and 24 are amended. Claims 8-17 and 23 are withdrawn. Claims 1-7, 18-22 and 24 are pending.
Drawings
The drawings were received on 09/27/2022.  These drawings are not acceptable to the examiner.
The drawings are objected to because the lines on Figure 2 are not drawn clearly and distinctly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 18-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20040263441) in view of Park (US 20100013805).
As per claim 1, Tanaka discloses a display panel (Fig. 1, #2; [0058]), comprising:
a display region (Fig. 2, #7), comprising a first display region (i.e., first display region formed by auxiliary electrode layer #42) and an optical component region (#P1,1-Pm,n; [0058]; [0062]; [0068]);
wherein the optical component region (#P1,1-Pm,n) comprises a plurality of light-emitting elements (#Ei,j) and a plurality of light-transmitting regions ([0062]; [0068]; where a plurality of light-transmitting regions is inherently present), and (Fig. 2 discloses) the first display region (#42) and the optical component region (#P1,1-Pm,n) do not overlap each other; and
a plurality of pixel driver circuits (#Di,j; [0062]),
wherein the plurality of pixel driver circuits (#Di,j) are electrically connected to the plurality of light-emitting elements (#Ei,j; [0062]-[0065]); the plurality of pixel driver circuits (#Di,j) are connected to one another through a plurality of pixel drive signal lines (#X1-Xm; [0062]-[0065]).
However, Tanaka does not teach at least one of the plurality of pixel drive signal lines is a transparent wire.
Park teaches at least one of the plurality of pixel drive signal lines (Fig. 1, #64) is a transparent wire ([0033]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pixel drive signal lines of Tanaka formed according to Park so as to provide a transparent electrode material selected from the group consisting of indium tin oxide (ITO), indium zinc oxide (IZO), and indium tin zinc oxide (ITZO) (Park: [0033]).
As per claim 2, Tanaka in view of Park discloses the display panel according to claim 1, wherein at least one of the plurality of pixel drive signal lines (Tanaka: #X1-Xm) is a non-transparent wire (Tanaka: [0070]).
As per claim 3, Tanaka in view of Park discloses the display panel according to claim 1, further comprising a light-shielding layer, wherein the light-shielding layer is provided with a light-shielding pattern (Tanaka: Fig. 2, #42), and a vertical projection of a region (Tanaka: #42a) on a light-emitting surface is located within a vertical projection of the light-shielding pattern (Tanaka: #42) on the light-emitting surface (Tanaka: [0068]; [0097]), wherein non-transparent structures in the plurality of pixel driver circuits (Tanaka: #Di,j) and the plurality of pixel drive signal lines (Tanaka: #X1-Xm) are located in the region (Tanaka: #42a; [0062]-[0065]; [0068]).
As per claim 4, Tanaka in view of Park discloses the display panel according to claim 3, wherein the plurality of pixel drive signal lines comprise a power signal line (Tanaka: #Z1), a light emission control signal line (Tanaka: #Фd), a data signal line (Tanaka: #Y1), a scan signal line (Tanaka: #X1), and a reset signal line (Tanaka: #Фs; [0058]-[0059]), and at least one of the power signal line, the light emission control signal line, the data signal line (Park: #62), the scan signal line (Park: #64), or the reset signal line is a transparent wire (Park: [0033]).
As per claim 7, Tanaka in view of Park discloses the display panel according to claim 3, wherein the light-shielding pattern (Tanaka: Fig. 20, #42) comprises a circular light-shielding portion (Tanaka: [0135]), and a vertical projection of the plurality of pixel driver circuits (Tanaka: #Di,j) on the light-emitting surface is located within a vertical projection of the circular light-shielding portion on the light-emitting surface (Tanaka: [0062]-[0065]; [0068]; [0135]).
As per claim 18, Tanaka in view of Park discloses the display panel according to claim 3, wherein (Tanaka: Figs. 1-2 discloses) the plurality of pixel driver circuits (Tanaka: #Di,j) constitute a plurality of island-shaped regions and form the plurality of light-transmitting regions located among the plurality of island-shaped regions, and the plurality of island-shaped regions are sequentially arranged in a row direction and a column direction; and
(Tanaka: Figs. 1-2 discloses) each of the plurality of island-shaped regions comprises at least two adjacent pixel driver circuits (Tanaka: #8-9) of the plurality of pixel driver circuits (Tanaka: #Di,j), and the plurality of island-shaped regions are connected to one another through the plurality of pixel drive signal lines (Tanaka: #X1-Xm).
As per claim 19, Tanaka in view of Park discloses the display panel according to claim 18, wherein (Tanaka: Figs. 1-2 discloses) a vertical projection of a gap between adjacent and non-transparent pixel drive signal lines (Tanaka: #X1-Xm) among pixel drive signal lines (Tanaka: #X1-Xm) connected to pixel driver circuits within a same one of the plurality of island-shaped regions on the light-emitting surface is located within the vertical projection of the light-shielding pattern on the light-emitting surface (Tanaka: [0062]-[0065]; [0068]; [0135]).
As per claim 20, Tanaka in view of Park discloses the display panel according to claim 18, wherein (Tanaka: Fig. 2 discloses) island-shaped regions of the plurality of island-shaped regions in two adjacent rows are staggered from one another.
As per claim 21, Tanaka in view of Park discloses the display panel according to claim 18, wherein the plurality of light-emitting elements (Tanaka: #Ei,j) comprise a red light-emitting element, a green light-emitting element, and a blue light-emitting element (Tanaka: [0084]), the plurality of light-emitting elements (Tanaka: #Ei,j) constitute a plurality of pixels, and the plurality of pixels are disposed in one-to-one correspondence with the plurality of island-shaped regions (Tanaka: [0062]-[0065]; [0068]); and
each of the plurality of pixels comprises one red light-emitting element, one green light-emitting element, and one blue light-emitting element which are adjacent to one another (Tanaka: [0084]); or,
each of the plurality of pixels comprises one red light-emitting element, two green light-emitting elements, and one blue light-emitting element which are adjacent to one another.
As per claim 22, Tanaka in view of Park discloses the display panel according to claim 18, wherein (Tanaka: Figs. 1-2 discloses) island-shaped regions of the plurality of island-shaped regions in any row are connected to island-shaped regions of the plurality of island-shaped regions in an adjacent row in one-to-one correspondence through the plurality of pixel drive signal lines (Tanaka: #X1-Xm); or,
island-shaped regions of the plurality of island-shaped regions in any row are connected to island-shaped regions of the plurality of island-shaped regions in an interlaced row in one-to-one correspondence through the plurality of pixel drive signal lines.
As per claim 24, Tanaka discloses a display device (Fig. 1, #1), comprising a display panel (#2; [0058]);
wherein the display panel (#2) comprises a display region (Fig. 2, #7) and a plurality of pixel driver circuits (#Di,j; [0058]; [0062]),
the display region (#7), comprising a first display region (i.e., first display region formed by auxiliary electrode layer #42) and an optical component region (#P1,1-Pm,n;), (Fig. 2 discloses) the first display region (#42) and the optical component region (#P1,1-Pm,n) do not overlap each other, and the optical component region (#P1,1-Pm,n) comprises a plurality of light-emitting elements (#Ei,j) and a plurality of light-transmitting regions ([0058]; [0062]; [0068]; where a plurality of light-transmitting regions is inherently present); and
wherein the plurality of pixel driver circuits (#Di,j) are electrically connected to the plurality of light-emitting elements (#Ei,j; [0062]-[0065]); the plurality of pixel driver circuits (#Di,j) are connected to one another through a plurality of pixel drive signal lines (#X1-Xm; [0062]-[0065]).
However, Tanaka does not teach at least one of the plurality of pixel drive signal lines is a transparent wire.
Park teaches at least one of the plurality of pixel drive signal lines (Fig. 1, #64) is a transparent wire ([0033]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pixel drive signal lines of Tanaka formed according to Park so as to provide a transparent electrode material selected from the group consisting of indium tin oxide (ITO), indium zinc oxide (IZO), and indium tin zinc oxide (ITZO) (Park: [0033]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Park in view of Lee (US 20090284449).
As per claim 5, Tanaka in view of Park discloses the display panel according to claim 4, wherein the data signal line (Tanaka: #Y1) is a non-transparent wire (Tanaka: [0073]), and the scan signal line (Park: #64) are all transparent wires (Park: [0033]); and
the light-shielding pattern (Tanaka: #42) is disposed in a region where the data signal line (Tanaka: #Y1) and the plurality of pixel driver circuits (Tanaka: #Di,j) are located (Tanaka: [0062]-[0065]; [0068]).
However, the prior art of Tanaka and Park do not teach the power signal line, the light emission control signal line, and the reset signal line are all transparent wires.
Lee teaches the power signal line (Fig. 5, #207a), the control signal line (#205a), and the signal line (#206) are all transparent wires ([0013]; [0057]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the power signal line, the light emission control signal line, and the reset signal line of Tanaka in view Park formed with the transparent conductive material disclosed by Lee so that the entire region of the sub pixel are transparently formed.
As per claim 6, Tanaka in view of Park discloses the display panel according to claim 4, wherein the data signal line (Park: #62), the scan signal line (Park: #64) are all transparent wires (Park: [0033]); and
the light-shielding pattern (Tanaka: #42) is disposed in a region where the plurality of pixel driver circuits (Tanaka: #Di,j) are located (Tanaka: [0062]-[0065]; [0068]).
However, the prior art of Tanaka and Park do not teach the power signal line, the light emission control signal line, and the reset signal line are all transparent wires.
Lee teaches the power signal line (Fig. 5, #207a), the control signal line (#205a), and the signal line (#206) are all transparent wires ([0013]; [0057]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the power signal line, the light emission control signal line, and the reset signal line of Tanaka in view Park formed with the transparent conductive material disclosed by Lee so that the entire region of the sub pixel are transparently formed.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 24 have been considered but are moot because of the new grounds of rejection as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622